Citation Nr: 1732577	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  03-11 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1989.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a temporary total rating from January 16, 1998, to March 1, 1998, based on the Veteran's need for convalescence following right knee surgery, and continued the previously-assigned 10 percent rating, effective March 1, 1998. 

In May 2007, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge at the RO. A transcript of the Board hearing is of record. 

The Board remanded the right knee increased rating claim in April 2008 and December 2010 for additional development.  In a July 2012 decision, the Board, in pertinent part, denied a rating in excess of 10 percent for chronic synovitis of the right knee and granted a separate 10 percent evaluation for right knee instability.  The Board also found that a claim for entitlement to a TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) and remanded the claim for further development.  

The July 2012 decision pertaining to an increased rating for chronic synovitis was appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Partial Remand and remanded the case back to the Board.  In October 2013, the Board again denied a rating in excess of 10 percent for chronic synovitis of the right knee.  The Veteran appealed the Board's October 2013 decision to the Court.  In an August 2014 Order, the Court granted a Joint Motion for Remand and remanded the increased rating claim to the Board for further development and readjudication.  

In a June 2015 decision, the Board again adjudicated the Veteran's right knee claim and also again remanded the issue of entitlement to a TDIU. The Veteran again appealed the Board's June 2015 decision to the Court.  In an August 2016 Joint Motion for Partial Remand (JMPR), the Veteran and the secretary of VA (the parties) stated that the Court should not disturb the scheduler ratings assigned by the Board in the June 2015 decision; however, the parties found that the Board failed to provide adequate reasons and bases for denying referral for extraschedular consideration.  Subsequently, in March 2017 the Board denied an increased rating for the right knee on extraschedular basis.  However, the Board did not adjudicate the claim for a TDIU as all of the development on remand had not yet been accomplished.  That matter has now been returned for appellate review.  

In July 2017, the Veteran's representative submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  38 C.F.R. § 20.1304 (c).  In turn, the Board may properly consider the additional evidence. 

As a final preliminary matter, the Board notes that in a February 2016 rating decision, the RO continued a 10 percent rating for the Veteran's service-connected left knee degenerative arthritis with chronic knee strain; and awarded service connection for a left knee residual surgical scar and assigned a noncompensable rating.  In June 2016, the Veteran submitted a notice of disagreement (NOD) with respect to the ratings assigned.  Likewise, in an April 2017 rating decision, the RO awarded service connection for surgical scar of the left shoulder and surgical scar of the right knee and assigned noncompensable ratings.  In May 2017, the Veteran submitted a NOD with respect to the ratings assigned.  The RO has not issued a statement to the case with respect to these matters.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NODs as to these claims.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238   (1999), where a NOD had not been recognized.  As VACOLS reflects that the NODs have been recognized and that additional action is pending, Manlincon is not applicable at this time.


FINDING OF FACT

As of August 17, 2005, the last date of employment, the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Effective August 17, 2005, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran has asserted that he is unable to work due to his service-connected disabilities, which cause him severe pain and, in turn, impact his daily functions.  He reported limited range of motion and extreme pain due to his neck disorder.  He also reported daily flare-ups that required position changes.  He further stated that he experienced pain and constant weakness in his left shoulder.  His knees caused him difficulty with standing and walking for more than a couple of minutes.  When working, he required multiple breaks, which interfered with his ability to complete his tasks.  He also reported that he could not work when he had headaches.  

He has submitted numerous Applications for Increased Compensation Based on Unemployability.  The evidence of record shows that the Veteran last worked as a claim assistant with a VA RO and has a high school education.  In his applications, he has variously reported that he last worked on March 7, 2005 and in July 2005.  However, in a Disability Report for Social Security Administration (SSA) disability benefits, the Veteran reported that he last worked on August 17, 2005 and he was awarded SSA benefits as of that day due to severe back pain.  However, a statement from his former employer indicated that he last worked on September 1, 2006 and he retired due to disability.  However, an SSA earnings statement showed that the Veteran did not earn any income in 2006, which indicates that the former employer statement was inaccurate as to the year.  Moreover, the SSA statement shows that based on past earnings, the Veteran did not earn as much in 2005 as prior years indicating that he worked approximately eight months.  In light of the above, the Board finds the most probative evidence as to when the Veteran last worked is the SSA Disability Report, which showed the Veteran last worked as of August 17, 2005.  This finding is also supported by the SSA earnings statement.  As such, the Board will determine whether the Veteran has been unable to follow a substantially gainful occupation since that date.  

As of August 17, 2005, the Veteran has been service-connected for residuals of cervical disc disease, rated as 20 percent disabling prior to February 4, 2011 and 30 percent disabling thereafter; migraine headaches, rated as 10 percent disability prior to February 7, 2011 and 30 percent disabling thereafter; degenerative changes, postoperative torn glenoid labrum and tenosynovitis, left shoulder, minor, rated as 20 percent disabling; chronic synovitis of the right knee, rated as 10 percent disabling; symptomatic removal of semilunar cartilage, right knee, rated as 10 percent disabling; left knee degenerative arthritis with chronic knee strain, rated as 10 percent disabling; and various surgical scars, all rated as noncompensable.  As of such date, his total combined rating was 60 percent (with the exception of the period from December 8, 2009 to April 1, 2010 when a temporary total rating was assigned), and as of February 4, 2011, the Veteran's combined rating was 70 percent.  See 38 C.F.R. § 4.25.  As his cervical spine disability with associated headaches are a common etiology and the remainder of his disabilities, affect a single body system, i.e., are orthopedic in nature, they may be considered one disability under 38 C.F.R. § 4.16 (a).  As such, the Veteran is found to have one disability rated at 60 percent or more.  As such, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU.  38 C.F.R.  § 4.16(a).  

Therefore, the remaining inquiry is whether such disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

In this regard, although SSA records show that the Veteran has been considered disabled since August 17, 2005, these records only indicate that the Veteran was disabled due to his low back disorder, for which the Veteran is not service-connected.  

However, the Veteran was afforded VA examinations in March 2017 to address the severity of his service-connected disabilities and their functional impact.  The examiner found that the Veteran's residual scars did not impact his ability to work.  Nevertheless, with respect to the Veteran's neck disorder, the examiner found that this condition did impact his ability to work because of neck pain that was worse when sitting and looking at a computer screen all day.  The examiner indicated that the Veteran would need accommodation for this disability.  He also could not lift above 10 pounds.  The examiner also found that the Veteran's headache condition impacted his ability to work because he was unable to work when he had headaches.  His knees prevented him from walking more than a mile due to pain.  His knee locked when he sat and he had to pop and stretch it out.  Thus, his knees also impacted his ability to work and he would need accommodation.  The Veteran's left shoulder also impacted his ability to work as pain and range of motion was worse with using the arm.  He could not lift heavy objects over 10 pounds and again, would need accommodation.  

In support of his claim, the Veteran submitted a June 2017 Vocational Assessment from a private vocational rehabilitation expert.  The examiner summarized the Veteran's medical records.  The examiner noted that the Veteran's previous job at VA, included data entry on computer, building files, talking to veterans on the phone and filing.  The job was noted to primarily be a sedentary position.  The Veteran reported that his service-connected disabilities significantly impacted his ability to perform his job.  While working, he would be in constant pain due to his neck, knees, shoulder, and migraine headaches.  He would need to stand every 30 minutes and walk around for approximately five-ten minutes.  He was not able to engage in his work actively during these unscheduled breaks, which would last five-ten minutes.  Viewing the computer screen would trigger his migraine headaches and would make him feel nauseous.  The VA attempted to accommodate him and placed a blue screen for lighting due to the migraine headaches; however he continued to have pain.  He was unable to complete the filing part of his job due to his pain in his knees and shoulder.  The files would weigh approximately 10-12 lbs. and the need to kneel down or reach to put the files away would cause high amounts of pain.  He was not able to keep up with the pace to file the records.  The Veteran also reported medication to treat his pain impacted his ability to concentrate while he worked.  His medications would make him drowsy to the point he would "doze off and hit my head on the computer."  The combination of pain from his service-connected disabilities and his pain medications would cause the Veteran not to be able to focus during conversations.  He would forget what was being said in the conversation or doze off in the middle of conversation.  He reported he was also sent home from work for falling asleep and not being able to complete his job tasks due to the pain.

The Veteran reported numerous physical limitations due to his service-connected disorders, including not lifting more than 10 pounds, not sitting more than 30 minutes, and not walking more than 20 minutes.  He had to avoid bending, climbing, reaching, kneeling, stooping and squatting.  He also slurred his speech on medication and would lose his balance when knees gave way.  He was also limited in driving due to pain and inability to concentrate.  He also had difficulty performing activities of daily living independently.  The examiner opined that in considering the medical evidence cited and the Veteran's self-report as it relates to his physical limitations, ability to attend, concentrate and recall, it is at least as likely as not, the Veteran has been unable to secure and follow substantially gainful employment, to include sedentary unskilled employment, based on his service-connected disabilities since he last worked in 2005 and continuing.

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Therefore, after reviewing the totality of the evidence, the Board finds that the evidence of record shows that the Veteran is precluded from substantially, gainful employment due to the physical functional limitations of his service-connected orthopaedic disabilities in conjunction with the impairment caused by his service-connected headaches.  The Veteran has thoroughly described his functional impairment due to his service-connected disorders and how they affect his ability to work.  Further, the March 2017 VA examiner clearly found that the functional impairment caused by the Veteran's service-connected disorders with the exception of his scars did impact his ability to work.  Moreover, the June 2017 Vocational expert clearly determined that due to the Veteran's functional limitations caused by his service-connected disabilities, he would be unable to maintain substantially gainful employment.  The Board also finds it significant that the Veteran was medically retired from his prior employment due to his disabilities.

In sum, when considering the totality of the functional impairment caused by his service-connected disabilities as described by the lay and medical evidence of record, as well as taking into consideration his work history, education and experience, and when resolving all doubt in his favor, it would seem that the Veteran would be precluded from substantially gainful employment due to his service-connected disabilities.   Moreover, the Board finds that evidence shows that the Veteran's functional limitations have been consistent since the date of last employment.

In conclusion, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran is unemployable due to his service-connected disabilities and, in turn, entitlement to TDIU is warranted.  Again, the record shows that the Veteran reported that he last worked on August 17, 2005.  As such, the appropriate effective date for his TDIU is the day after he was last employed, i.e., August 17, 2005.  38 U.S.C.A. § 5107 (b).



ORDER

A TDIU is granted, effective August 17, 2005, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


